Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
Response to Amendment
Amendments to the claims, filed on 04/27/2021, are accepted and do not introduce new matter. 
Claims 1-6, 8, 10-22, 24-26, 28-30 and 32 are pending; claims 7, 9, 23, 27 and 31 are cancelled; claim 32 is new. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-22 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the fully open position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claims 19-22 and 32 are indefinite for depending on claims 18. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 19 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzola (U.S.2006/0060678).
Regarding claim 18, Mazzola teaches a shower assembly (seen in Fig 1) comprising: 
a reservoir (chamber 10) for receiving a flow of water from a water source (source connected to supply pipe, disclosed in paragraph 0001), wherein the reservoir is not 
a first plurality of drop outlet ports (13) having a first geometry for passing water from the reservoir; and 
a second plurality of drop outlet ports (14) having one or more additional geometries that are different from the first geometry for passing water from the reservoir (13 and 14 have different geometries, as seen in Fig 1); 
wherein the first plurality of drop outlet ports and the second plurality of drop outlet ports each include an inlet (upstream end of 13 or 14), an outlet (downstream end of 13 or 14), and a bore extending between the inlet and the outlet (bore defined between upstream end and upstream end of the outlets), wherein the diameter of each bore is the same from the inlet to the outlet (as seen in Fig 1, the bores of outlets 13 and 14 are constant defined in between inlet and outlet, in other words, the bores of each outlet 13 are the same with respect to each other, and the bores of each outlet 14 are the same with respect to each other); and 
wherein the first geometry is configured to produce only discrete water drops having a first size, and the one or more additional geometries are configured to produce only discrete water drops having sizes that are larger than the first size (outlets 13 allows for drops of a 
wherein the first plurality of drop outlet ports and the second plurality of drop outlet ports are configured such that only discrete droplets are produced even when the associated fluid control valve is in the full open condition (as stated above, the ports will produce discrete drops when the reservoir is unpressurized; and since the incoming flow rate depends on the flow rate supplied to the shower assembly, i.e. flow rate of water coming from the water supply system of the municipality associated with the shower assembly, if the water source is coming in at low enough flow rate, the maximum flow rate will be limited to that low flow rate and the reservoir of Mazzola will not be pressurized and discrete drops will be produced, as claimed).  
claim 19, Mazzola teaches the shower assembly according to Claim 18, wherein a ratio of a number of the first plurality of drop outlets ports to a number of the second plurality of outlet ports is between 2:1 and 3:1 (Mazzola teaches the showerhead having any desired configuration of nozzles 13 and 14 - paragraph 0019; therefore it is capable of having the claimed ratio of nozzles).
Regarding claim 32, Mazzola teaches the shower assembly according to Claim 18, wherein the diameter of each bore is constant from the inlet to the outlet (as seen in Fig 1, the bores of outlets 13 and 14 are constantly defined in between inlet and outlet, i.e. the bore does not change shape in between inlet and outlet; as seen in Fig 4, the bore of outlet 13 is constantly defined as conical, while the bore of outlet 14 is a cylinder with constant cross-section in between inlet and outlet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-14 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzola (U.S.2006/0060678) in view of Ohashi et al (U.S. 2011/0284662). 
Regarding claim 1, Mazzola teaches a shower assembly (seen in Fig 1) comprising: 

a plurality of drop outlet ports (13 and 14), each drop outlet port including an inlet (upstream end of 13 or 14), an outlet (downstream end of 13 or 14), and a bore extending between the inlet and the outlet (bore defined between upstream end and upstream end of the outlets), wherein the outlets of the plurality of drop outlet ports comprise a first plurality of outlets (13) having a first geometry and a second plurality of outlets (14) having a second geometry that is different from the first geometry (as seen in Fig 1); and 
a reservoir (chamber 10) for receiving the flow of water from the inlet port (as seen in Fig 1), wherein the reservoir is configured to prevent the flow of water from the inlet port from completely filling the reservoir and thus from pressuring the reservoir even when the flow of water enters at the maximum inlet flow rate (since the incoming flow rate depends on the flow rate supplied to the shower assembly, i.e. flow rate of water coming from the water supply system of the municipality associated with the shower assembly, if the water source is coming in at low enough flow rate, the maximum flow rate will be limited to that low flow rate and the reservoir of Mazzola will not be pressurized, as claimed) ; 
wherein, when even when the reservoir receives the flow of water at the maximum inlet, flow rate the first plurality of outlets are configured to produce only discrete water drops having a first size and the second plurality of outlets are configured to produce only discrete water drops having sizes that are greater than the first size (outlets 13 allows for drops of a 
However, Mazzola does not explicitly teach the shower assembly wherein the bores of the plurality of drop outlet ports each have the same diameter. 
Ohashi teaches a shower assembly that has outlets (nozzle ports 14p) and respective bores (as seen in Fig 26a); wherein the outlets have at least two different geometries, but their respective bores each have the same diameter (as seen in Fig 26a).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzola to incorporate the teachings of Ohashi to provide the claimed structure in order to have water flow maintained at appropriate levels as it passes through the bores (see paragraph 0205 of Ohashi).
Note: all references made in parenthesis hereafter are referencing Mazzola, unless otherwise stated.  
Regarding claim 2, Mazzola and Ohashi teach the shower assembly according to Claim 1, wherein the reservoir includes a bottom wall (lower plate 20), and each of the drop outlet ports extends through the bottom wall (as seen in Fig 1).  
Regarding claim 3, Mazzola and Ohashi teach the shower assembly according to Claim 1. However, Mazzola does not teach the shower assembly wherein the diameter of each bore is between 0.01 inches and 0.04 inches.  
Nonetheless, Mazzola teaches the claimed shape of the structure of the outlets. Applicant has not disclosed that having the diameter of the bore approximately between 0.01 and 0.04 inches solves any stated problem or is for any particular purpose. Moreover, the outlets of Mazzola and the applicant’s invention, perform the same function of producing water drops. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzola such that the diameter of the bore is between 0.01 and 0.04 inches, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Mazzola. Since, the claimed structure is known in the art, finding the adequate dimensions would be obvious in order to have ideal water dispensing depending on the intended purpose of the showerhead.
Regarding claim 8, Mazzola and Ohashi teach the shower assembly according to Claim 1, wherein a ratio of a number of the first plurality of drop outlet ports having the first geometry to a number of the second plurality of drop outlet ports having the second geometry is 
Regarding claim 10, Mazzola and Ohashi teach the shower assembly according to Claim 1, wherein the plurality of drop outlet ports comprise drop outlet ports having at least two different geometries to form the discrete drops having at least two different drop rates (Mazzola teach outlets having two different sizes; therefore, they produce two different flow rates).  
Regarding claim 11, Mazzola and Ohashi teach the shower assembly according to Claim 1, further comprising a plurality of stream outlet ports, each stream outlet port having a sufficiently large diameter such that water from the reservoir may pass sufficiently freely through the stream outlet port so as to form a stream of water (Mazzola teaches outlet ports that have the capability to act as stream outlet ports, as the nature of the drops depends on how much the user has opened the shower valve. As such, if the user opens the valve enough it will allow for some of the outlet ports to act as stream outlets).  
Regarding claim 12, Mazzola and Ohashi teach the shower assembly according to Claim 11, wherein the shower assembly includes a stopper (the shower valve can be considered a stopper, as claimed) configured to allow selective passing of water through the plurality of stream outlet ports (depending on the amount of water allowed by the shower valve to go into the reservoir, the pressure of the water built above the different types of outlets would allow flow of water through one type of outlet and not the other, as seen in Fig 1 of Mazzola).  
claim 13, Mazzola and Ohashi teach the shower assembly according to Claim 12, wherein the stopper is configured to allow selective passing of water through the plurality of stream outlet ports simultaneous with water passing from the plurality of drop outlet ports (depending on the amount of water allowed by the shower valve to go into the reservoir, the pressure of the water built above the different types of outlets would allow flow of water through both types of outlets, as seen in Fig 1 of Mazzola).   
Regarding clam 14, Mazzola and Ohashi teach the shower assembly according to Claim 1, wherein the bottom wall comprises a substrate (upper wall of 20) having a plurality of holes therethrough (as seen in Fig 1, where outlet ports are placed). However, Lee and Mazzola do not teach the shower assembly wherein each of the drop outlet ports is formed of silicone; each of the drop outlet ports being formed by the silicone within one of the holes. 
It would’ve been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the drop outlet ports out of silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice [MPEP 2144.07]. It would be obvious to use silicone or any suitable material to make the drop outlets in order to provide the showerhead with materials that would work properly under the showerhead's intended purpose, i.e. water resistant materials. 
Regarding clam 28, Mazzola and Ohashi teach the shower assembly according to Claim 1. However, they do not teach the assembly wherein the outlet has a hemispherical shape. 
	Nonetheless, Mazzola teaches the outlets being flat, as seen in Fig 1. Applicant has not disclosed that having outlets with hemispherical shape solves any stated problem or is for any 
Regarding clam 29, Mazzola and Ohashi teach the shower assembly according to Claim 1, wherein the flow of water received from the water source is at a maximum inlet flow rate defined by a fluid control valve that is in an on state (all showerheads are controlled by a control valve; when user fully opens the valve, the water source will be at a maximum inlet flow rate, as claimed).
Regarding clam 30, Mazzola and Ohashi teach the shower assembly according to Claim 29, wherein the plurality of drop outlet ports have a collective outlet flow rate that is greater than the maximum inlet flow rate such that the reservoir is not pressurized by the supply pressure of the flow of water (in the event of the water source is provided, upstream of the valve, with low pressure, the max inlet flow rate of the valve will have low enough pressure so as to not pressurize the showerhead, thus meeting the claimed function. In other words, the prior art has the capability of performing the function because it depends on the water rate being supplied to the household where the showerhead is installed).

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzola (U.S. 2006/0060678) in view of Ohashi et al (U.S. 2011/0284662); further in view of Torontow (U.S. 2012/0228407).
Regarding claim 4, Mazzola and Ohashi teach the shower assembly according to Claim 1, wherein the reservoir includes a bottom wall (lower plate 20), and each of the drop outlet ports extends through the bottom wall (as seen in Fig 1). However, Mazzola does not teach the device wherein each inlet tapers inwardly moving downward to the bore.  
Torontow teaches a showerhead assembly (Fig 4), wherein each port (12) has an inlet that tapers inwardly moving downward to the bore (as shown below).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzola to incorporate the teachings of Torontow to provide the shower assembly with outlet ports that allow for conservative water usage (paragraph 0012 of Torontow). 
Regarding claim 5, Mazzola, Ohashi and Torontow teach shower assembly according to Claim 4, wherein each inlet is frusto-conical and defines a cistern (as shown in the Torontow annotated figure below). 
Regarding claim 6, Mazzola, Ohashi and Torontow teach shower assembly according to Claim 4, wherein each outlet tapers outwardly moving downward from the bore (as shown in the Torontow annotated figure below). 
Regarding Claims 15, 16 and 17, Mazzola and Ohashi teach the shower assembly according to Claim 14. However, Mazzola does not teach the shower assembly wherein the inlet tapers inwardly moving downward to the bore, and the outlet tapers outwardly moving 
Torontow teaches a showerhead assembly (Fig 4), wherein each port (12) has an inlet that tapers inwardly moving downward to the bore (as shown below), and the outlet tapers outwardly moving downward from the bore (as shown below); wherein the silicone is further coupled to a bottom surface of the substrate to form a bottom surface of the bottom wall (as shown below, the substrate is in contact with outlet ports 12, and forms the bottom portion of the wall); wherein the silicone of each drop outlet port forms a protrusion extending downward from a bottom surface of the bottom wall (as shown below). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzola to incorporate the teachings of Torontow to provide the shower assembly with outlet ports that allow for conservative water usage (paragraph 0012 of Torontow). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzola (U.S.2006/0060678). 
Regarding claim 24, Mazzola teaches a shower assembly (seen in Fig 1) comprising: 
a reservoir (chamber 10) for receiving a flow of water from a water source (source connected to supply pipe, disclosed in paragraph 0001), wherein the reservoir is not pressurized by a supply pressure of the flow of water (the device is capable of un-pressurizing the reservoir by controlling the showerhead valve; if the valve is slightly open, not enough 
a plurality of drop outlet ports (13 and 14), wherein the plurality of drop outlet ports each include an inlet (upstream end of 13 or 14), an outlet (downstream end of 13 or 14), and a bore extending between the inlet and the outlet (bore defined between upstream end and upstream end of the outlets), wherein the diameter of each bore is the same and is constant from the inlet to the outlet (as seen in Fig 1, the bores of outlets 13 and 14 are constant defined in between inlet and outlet, i.e. the bore does not change shape in between inlet and outlet; as seen in Fig 4, the bore of all outlets 13 are the same and constantly defined as conical, while the bore of all outlets 14 are a cylinder with constant cross-section in between inlet and outlet), and wherein the plurality of drop outlet ports comprises outlets having at least two different geometries to provide water drops of at least two different sizes (13 and 14 have different sizes and produce different drop sizes); 
wherein the diameter of the bore of each of the drop outlet ports is configured for passing water from the reservoir only as discrete drops of water at the maximum flow rate (outlets 13 allows for drops of a smaller size, compared to outlets 14. The drop outlet ports are shaped such that water is accumulated upstream of the outlet end of the port. As such, if the maximum water flow rate supplied by the water source is low enough, water will fall only as 
wherein a bottom wall (wall of 20) of the reservoir comprises a substrate having a plurality of holes therethrough (holes formed on 20 where the outlets are placed). 
However, Mazzola does not teach the device wherein each of the drop outlet ports is formed of silicone; and wherein the bottom wall of the reservoir comprises silicone lining the holes to define the drop outlet ports, the substrate forming an upper surface of the bottom wall and the silicone further being coupled to a bottom surface of the substrate to form a bottom surface of the bottom wall.  
It would’ve been obvious to one of ordinary skill in the art before the effective filing date to make the substrate and drop outlet ports out of silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice [MPEP 2144.07]. It would be obvious to use silicone or any suitable material to make the substrate and drop . 

Claims 20-22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzola (U.S. 2006/0060678) in view of Torontow (U.S. 2012/0228407).
Regarding claim 20, Mazzola teaches the shower assembly according to Claim 18. However, Mazzola fails to teach a shower assembly wherein each inlet tapers inwardly moving downward to the bore and forming a cistern, and each outlet tapers outwardly moving downward from the bore. 
Torontow teaches a shower assembly having outlet ports (12), wherein each inlet tapers inwardly moving downward to the bore and forming a cistern (as shown below), and each outlet tapers outwardly moving downward from the bore (as shown below). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzola to incorporate the teachings of Torontow to provide the shower assembly with outlet ports that allow for conservative water usage (paragraph 0012 of Torontow). 
Regarding claims 21 and 22, Mazzola teach the shower assembly according to Claim 19. However, Mazzola teaches to teach each inlet being frusto-conical, and wherein each outlet is frusto-conical. 
Torontow teaches a shower assembly having outlet ports (12), wherein each inlet is frusto-conical (as shown below), and each outlet is frusto-conical (as shown below). 


Regarding claim 25 and 26, Mazzola teaches the shower assembly according to Claim 24. However, Mazzola does not teach the shower assembly wherein, each inlet forms a cistern for collecting water for subsequent passing through the bore, and each outlet tapers outwardly moving downward form the bore for forming discrete drops of water from the water passing through the bore; wherein each inlet tapers inwardly moving downward to the bore. 
Torontow teaches a shower assembly (Fig 4), wherein each inlet forms a cistern (as shown below) for collecting water for subsequent passing through the bore, and each outlet tapers outwardly moving downward form the bore for forming discrete drops of water from the water passing through the bore (as shown below); wherein each inlet tapers inwardly moving downward to the bore (as shown below). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzola to incorporate the teachings of Torontow to provide the shower assembly with outlet ports that allow for conservative water usage (paragraph 0012 of Torontow). 
Torontow annotated Figure:
    PNG
    media_image1.png
    602
    755
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. Regarding prior art rejections of claims 1-6, 8, 10-22, 24-26, 28-30 and 32, Applicant argues that the cited references, alone or in any proper combination, do not disclose, teach, or suggest a shower assembly with a non-pressurized reservoir and two sets of drop outlets that have the same bore diameter, but a different outlet geometry, so as to produce only discrete water drops having at least two different sizes, even when the reservoir receives the flow of water at the maximum flow rate. Examiner respectfully disagrees. 
Regarding the reservoir being unpressurized and producing only discrete drops when the reservoir receives water at a maximum flow rate, Examiner notes that a maximum inlet flow rate of a shower assembly is ultimately dictated by the flow rate coming from the water 
Regarding the two sets of drop outlets having the same bore diameter, but a different outlet geometry, Examiner notes that the claim language states that “the diameter of each bore is the same from the inlet to the outlet”, which can be interpreted in a number of ways. For example, examiner has interpret each of the bores of outlets 13 and each of the bores of outlets 14 as constantly defined in between inlet and outlet, in other words, the bores of each outlet 13 are the same with respect to each other, and the bores of each outlet 14 are the same with respect to each other. Thus reading on claim language. The claim does not specify that all of the bores have the same diameter, regardless of outlet geometry. 
Examiner asserts that all pending claims are properly rejected in view of the cited art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752